Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 11/25/20 have been fully considered but they are not persuasive with regards to Stogmuller. 
Applicant asserts that Stogmullers tube walls are supported on the bottom because they are supported by a frame.
Examiner respectfully disagrees. The frame disclosed is comprised of the vertical pipes, 7 and 8 per Col. 2 lines 17-23 which state “the drum6 is mounted on the top of a frame constituted by vertical down pipes 7 and return pipes 8 which are connected are connected by the manifolds 4 and headers 5 and carry the heat exchange tubes 3. The frame rests on engagement elements 9, 9’, and 10 on the concrete floor of the boiler house not otherwise shown, which supports the boiler”. This clearly states that the pipes 7 and 8 comprise the frame.
Applicant also makes assertions regarding connections to corners not being shown. 
Examiner asserts connection to corner sections are claimed and Applicant is arguing features not claimed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a support construction for a boiler, the support construction comprising: a boiler pressure body”. It is unclear how a support construction for a boiler comprises a boiler pressure body because it is unclear if the boiler pressure body is required because it is both claimed as part of the invention and outside of the invention. For examination purposes Examiner will consider the boiler to be required per the claim language and the preamble should be changed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1-4, 8-10, 12-14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 1813058 to Lasker (Lasker) in view of U.S. Patent 3927714 to Stogmuller (Stogmuller).
Regarding claim 1, Lasker teaches a boiler pressure body (interior of 14, Figure 6) having a rectangular horizontal cross section formed by joining four planar water tube walls pairwise together so as to form four corner sections (shown in Figure 6 with tubes lining walls 14); and a support construction wherein the support construction comprises four vertical columns vertically supported to the ground (38, Figures 1, 3, and 4-6), the vertical columns being arranged outside of the boiler pressure body so that adjacent to each of the corner sections is arranged one of the four vertical columns (shown in Figure 6), wherein each of the vertical columns is attached to the respective corner section so that vertical loads of the boiler pressure body are balanced by the four vertical columns (support orientation shown in Figures 1, 3, and 4-6) and so that
Lasker is silent on wherein the water tube walls are not supported from below but are supported from their sides by the four vertical columns.
Stogmuller teaches wherein the water tube walls are not supported from below but are supported from their sides by the four vertical columns (7 and 8, Figures 1 and 2). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Lasker with the teachings of Stogmuller to provide wherein the water tube walls are not supported from below but are supported from their sides by the four vertical columns. Doing so would minimize the amount of parts and cost for the device and allow for expansion and contraction without damaging the device.
Regarding claim 2, Lasker is silent on wherein vertical loads of the boiler pressure body are balanced solely by the four vertical columns.

Regarding claim 3, Lasker teaches wherein each of the four vertical columns is attached to the respective corner section in a region having a height of at least 30% of the height of the boiler pressure body (shown in Figures 4-6). 
Regarding claim 4, Lasker teaches wherein each of the four vertical columns is attached to the respective corner section in a region having a height of at least 60% of the height of the boiler pressure body (shown in Figures 4-6).
Regarding claim 8, Lasker is silent on wherein at least a portion of the four vertical columns is supported to the ground by using sliding elements so as to allow horizontal thermal expansion of the planar water tube walls.
Stogmuller teaches wherein at least a portion of the four vertical columns is supported to the ground by using sliding elements so as to allow horizontal thermal expansion of the planar water tube walls (10, Figure 1). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Lasker with the teachings of Stogmuller to provide wherein at least a portion of the four vertical columns is supported to the ground by using sliding elements so as to allow horizontal thermal expansion of the planar water tube walls. Doing so would prevent damage to the unit due to thermal expansion.
Regarding claim 9, Lasker teaches wherein each of the vertical columns is supported to the ground by a support construction below the vertical column (25, Figure 1).

Regarding claim 10, Lasker teaches wherein the multiple vertical columns are supported to the ground by a support construction allowing bending of the support steel construction so as to allow horizontal thermal expansion of the planar water tube walls and a horizontal beam of the support steel construction (25, Figure 4 can bend).
Lasker is silent on the material for the support construction being steel. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide steel as the material for the support structure, since it have been held to be within the ordinary skill of worker in the art to select a known material on the basis of its suitability for the intended use. One would have been motivated to use steel because of its strength and ability to operate at high temperatures.
Regarding claim 12, Lasker teaches wherein at least one of the multiple vertical columns is a boiler pipe (38, Figure 6, Page 2 lines 70-92).
Regarding claim 13, Lasker teaches wherein the boiler pipe is a downcomer pipe of the boiler (38, Figure 6, Page 2 lines 70-92).
Regarding claim 14, Lasker teaches wherein at least one of the four vertical columns is a column that is not a water pipe (when not in operation one of the pipes is not a water pipe, alternatively any time water is not running through the pipe it is not a water pipe, If Applicant has features of a column that distinguishes it from the structure of Lasker Applicant should claim these features).
Regarding claim 15, Lasker is silent on wherein the at least one of the four vertical columns has a square cross section.

Regarding claim 18, Lasker teaches wherein the boiler pressure body is a furnace (shown in the Figures), a convection cage in connection with a furnace (top of Figure 4), an empty pass in connection with a furnace (space between the convection cage and the pressure body or a space downstream of the, a solid separator in connection with a furnace or a horizontal pass in connection with a furnace (30, Figure 4 is a separator that is solid and would also separate solids).

Claims 1, 2, 12-14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE1526931 to Rudolf (Rudolf) in view of Lasker.
Regarding claim 1, Rudolf teaches a boiler pressure body having a rectangular horizontal cross section formed by joining four planar water tube walls pairwise together so as to form four corner sections (walls, 3 and 3’ in Figures 1 and 2 form the walls of the boiler pressure body and the figures show only one corner of the boiler); and a support construction, wherein the support construction comprises vertical columns (2, Figures 1 and 2) vertically supported to the ground (Page 1 of translation lines 13-33 disclose downpipes supporting the boiler and the Figures show horizontal support from the outside), the vertical columns being arranged outside of the boiler pressure body (shown in Figures 1 and 2) so that adjacent to each of the corner sections is arranged one of the four vertical columns (Figures 1 and 2 show the orientation for one corner) and so that the water tube walls are not supported from below but are supported from their sides by the vertical columns (Page 1 of translation lines 13-33 disclose downpipes supporting the boiler).

Lasker teaches a rectangular shape (shownin Figures 1-6 particularily 6) and columns in each corner (support orientation shown in Figures 1, 3, and 4-6). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Rudolf with the teachings of Lasker to provide a rectangular shape and columns in each corner. Doing so would provide structure already likely present in Rudolf and would also provide stability for the structure by supporting it from all corners.
Regarding claim 2, Rudolf teaches wherein vertical loads of the boiler pressure body are balanced solely by the four vertical columns (Page 1 of translation lines 13-33 disclose downpipes supporting the boiler).
Regarding claim 12, Rudolf teaches wherein at least one of the multiple vertical columns is a boiler pipe (2, Figure 1 and 2).
Regarding claim 13, Rudolf teaches wherein the boiler pipe is a downcomer pipe of the boiler (2, Figure 1 and 2).
Regarding claim 14, Rudolf teaches wherein at least one of the four vertical columns is a column that is not a water pipe (when not in operation one of the pipes is not a water pipe, alternatively any time water is not running through the pipe it is not a water pipe, If Applicant has features of a column that distinguishes it from the structure of Rudolf, Applicant should claim these features).
Regarding claim 18, Rudolf teaches wherein the boiler pressure body is a furnace (shown in the Figures), a convection cage in connection with a furnace (shown in the Figures).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rudolf in view of Lasker and Stogmuller.
Regarding claim 8, Rudolf is silent on wherein at least a portion of the four vertical columns is supported to the ground by using sliding elements so as to allow horizontal thermal expansion of the planar water tube walls.
Stogmuller teaches wherein at least a portion of the four vertical columns is supported to the ground by using sliding elements so as to allow horizontal thermal expansion of the planar water tube walls (10, Figure 1). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Rudolf with the teachings of Stogmuller to provide wherein at least a portion of the four vertical columns is supported to the ground by using sliding elements so as to allow horizontal thermal expansion of the planar water tube walls. Doing so would prevent damage to the unit due to thermal expansion.

Claims 5, 6, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lasker in view of Stogmuller and U.S. PGPUB 20160123574 to Lankinen et al. (Lankinen).
Regarding claim 5, Lasker is silent on wherein each of the four vertical columns is attached to the respective corner section by a continuous metal strip so as to provide, in vertical direction, a rigid joint.
Lankinen teaches connecting downcomer pipes by welding which is a conventional process (Paragraph 0043) and as shown in the orientations of Figure 5 of Lankinen and the orientation of Lasker the weld would be vertical. It would have been obvious to one of ordinary skill in the art to have modified the teachings of Lasker with the teachings of Lankinen to provide wherein each of the four vertical columns is attached to the respective corner section by a continuous metal strip so as to provide, in vertical direction, a rigid joint. Doing so would provide a conventional means of attachment and prevent the downcomer from becoming detached.
Regarding claim 6, Lasker is silent on wherein the attaching is made with continuous welds.

Regarding claim 17, Lasker teaches wherein the boiler is a bubbling fluidized bed boiler.
Lankinen teaches wherein the boiler is a bubbling fluidized bed boiler (Title). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Lasker with the teachings of Lankinen to provide wherein the boiler is a bubbling fluidized bed boiler. Doing so would provide a different means of operating the boiler suitable to a particular use.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lasker in view of Stogmuller, Lankinen, and Rudolf.
Regarding claim 7, Lasker is silent on wherein the attaching is made to a corner fin between outermost water tubes of the water tube walls forming the corner section. 
Rudolf teaches wherein the attaching is made to a corner fin between outermost water tubes of the water tube walls forming the corner section (attachment shown in Figure 1). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Lasker with the teachings of Rudolf to provide wherein the attaching is made to a corner fin between outermost water tubes of the water tube walls forming the corner section. Doing so would provide stability to the water tubes and structure as a whole.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lasker in view of Stogmuller and U.S. Patent 5370239 to Kidaloski et al. (Kidaloski).
Regarding claim 11, Lasker teaches a support structure under the columns but is silent on wherein the support steel construction comprises a steel column below each of the four vertical columns.
Kidaloski teaches wherein the support steel construction comprises a steel column below each of the four vertical columns (vertical beams such as 21 or cross beams shown in Figure 2). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Lasker with the teachings of Kidaloski to provide wherein the support steel construction comprises a steel column below each of the four vertical columns. Doing so would provide a structure that is strong and can have access to the interior of the structure.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lasker in view of Stogmuller U.S. Patent 9194609 to Iannacchoine et al. (Iannocchione et al.).
Regarding claim 16, Lasker is silent on wherein each of the four vertical columns is arranged inside a common thermal insulation with the boiler pressure body.
Iannocchione teaches insulating the device including the downcomers (34, 36, 38, Figure 10). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Lasker with the teachings of Iannocchoine to provide wherein each of the four vertical columns is arranged inside a common thermal insulation with the boiler pressure body. Doing so would prevent the device from losing heat allowing it to operate more efficiently.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rudolof in view of Lasker and U.S. Patent 9194609 to Iannacchoine et al. (Iannocchione et al.).
Regarding claim 16, Rudolof is silent on wherein each of the four vertical columns is arranged inside a common thermal insulation with the boiler pressure body.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        6/23/21